Case: 13-15586    Date Filed: 06/24/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15586
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:12-cr-20330-MGC-7


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RAUL FERRAO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (June 24, 2014)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Raul Ferrao appeals his 36-month sentence imposed after pleading guilty to

one count of conspiracy to commit access device fraud, in violation of 18 U.S.C.
               Case: 13-15586     Date Filed: 06/24/2014    Page: 2 of 4


§ 1029(b)(2). He argues that his sentence is substantively unreasonable because

the district court failed to justify a sentence six times above the top end of the

guideline range. After review, we affirm.

      The defendant bears the burden to show his sentence is unreasonable.

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008). We review the

reasonableness of a sentence for an abuse of discretion using a two-step process.

Id. at 1190. Normally we look first at whether the sentence is procedurally

reasonable. Id. Here, however, Ferrao does not assert any procedural error in his

sentence.

      Second, we examine whether the sentence is substantively unreasonable

under the totality of the circumstances, including the extent of any variance from

the guideline range. Id. If the sentence imposed is reasonable in light of all the

circumstances presented, the weight given to any specific sentencing factor in 18

U.S.C. § 3553(a) is committed to the sound discretion of the district court. See

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). “[A] district judge must

give serious consideration to the extent of any departure from the Guidelines and

must explain [her] conclusion that an unusually lenient or an unusually harsh

sentence is appropriate in a particular case with sufficient justifications.” Gall v.

United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007). At the same time, a

sentence outside the guideline range does not require extraordinary circumstances.


                                           2
               Case: 13-15586     Date Filed: 06/24/2014    Page: 3 of 4


Id. at 47, 128 S. Ct. at 595. We will reverse a sentence for being substantively

unreasonable only when “we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc) (quotation marks omitted).

      Here, Ferrao has not met his burden to show that his sentence was

substantively unreasonable. See Pugh, 515 F.3d at 1189–90. At sentencing, the

district court noted that Ferrao’s guideline range was zero to six months. However

the district court, relying on the § 3553(a) factors, found that a sentence in that

range would be inadequate. In so finding the district court relied on the nature of

the offense, 18 U.S.C. § 3553(a)(1); the seriousness of the offense, id. §

3553(a)(2)(A); and the need to afford adequate deterrence to this kind of criminal

conduct, id. § 3553(a)(2)(B). The district court also considered undisputed facts in

the presentence report describing Ferrao’s conduct. Based on these findings and

weighing of the § 3553(a) factors, the district court sentenced Ferrao to 36-months

imprisonment.

      Given the totality of the circumstances, Ferrao’s 36-month sentence is within

the range of reasonable sentences dictated by the facts of this case, especially

considering the wide-ranging nature of the credit card fraud conspiracy to which


                                           3
              Case: 13-15586     Date Filed: 06/24/2014   Page: 4 of 4


Ferrao pleaded guilty. See Irey, 612 F.3d at 1190. Ferrao’s argument essentially

asks us to reweigh the relevant § 3553(a) factors, which we do not do as long as

the ultimate sentence is reasonable. United States v. Snipes, 611 F.3d 855, 872

(11th Cir. 2011). While, as Ferrao argues, the applicable guideline range and

proportionality with codefendants are also relevant factors, 18 U.S.C.

§§ 3553(a)(4), (a)(6), we cannot say the district court’s decision to weigh other

factors more heavily was unreasonable. See Clay, 483 F.3d at 743.

AFFIRMED.




                                          4